Luckert, J.,
concurring in part and dissenting in part: I respectfully dissent from the majority’s decision to reverse the district court’s denial of Tammy J. Adamson’s motion to amend to add a claim for punitive damages. I concur in the majority’s conclusion that Adamson did not preserve the second issue regarding the admissibility of medical bill write-offs.
Regarding the punitive damages issue, I agree with much of the majority’s analysis but disagree with its conclusion that the district *895court imposed the incorrect legal requirement. More specifically, I agree with the majority’s discussion of the standard a district court should apply when ruling on a motion for punitive damages, its summary of the caselaw relating to the definition of wantonness, and its summary of the caselaw regarding application of a wantonness standard in the situation where the allegation is that a defendant engaged in wanton conduct by driving a motor vehicle while impaired by the influence of drugs or alcohol. Where I depart from the majority’s analysis is in its ultimate conclusion that the district court erred when it stated:
“[T]he court concludes that plaintiff can establish that defendant smoked marijuana approximately four hours before the accident and that defendant’s urine tested positive for marijuana and cocaine. Plaintiff has presented nothing of evi-dentiary value to quantify the amount of marijuana or cocaine in defendant’s system at the time of the accident, nor anything of evidentiary value to demonstrate that the quantity of drugs in defendant’s system was sufficient to affect defendant’s ability to operate a motor vehicle.”
The majority reads these statements as imposing an incorrect legal standard. See Adamson v. Bicknell, (No. 99,503, this day decided), slip op. at 13-14. In my view, when these statements are considered in the context of the district court’s entire order, they merely reflect the district court’s conclusion that the evidence of wanton conduct is not clear and convincing and, consequently, that Adamson did not meet her burden of establishing a reasonable probability that a jury would award punitive damages.
The statements on which the majority focuses are at the end of a section of the district court’s order that begins with the following sentence, which reflects the ultimate basis of the district court’s ruling:
“After considering all evidence in the record, and making all reasonable inferences in favor of plaintiff, the court concludes that it is unlikely that plaintiff can prove by clear and convincing evidence that defendant was under the influence of drugs to such a degree that defendant’s operation of his vehicle at the time in question constituted willful or wanton conduct, and thus denies plaintiffs motion to amend to add a claim for punitive damages.”
The district court then supported this conclusion with a number of points. First, the district court considered the evidence regard*896ing the observations of the highway patrol trooper who investigated the accident. The district court noted that even though the investigating officer provided “clear and convincing evidence that defendant possessed marijuana and drug paraphernalia and had the intent to sell the marijuana ... , he offer[ed] no clear and convincing evidence that defendant was under the influence of marijuana at the time of the accident.” The district court continued by stating, “[I]n fact, [the investigating officer] testified that, based on his short interview of defendant, defendant was alert, oriented and cooperative.”
Second, tire district court discounted Adamson’s argument that clear and convincing evidence of Kody Bicknell’s impairment was provided because Bicknell had executed a diversion agreement in which he stipulated he was under the influence of drugs at the time of the accident. The district court noted the stipulation did not include a statement that Bicknell was under the influence to the point of being unable to safely operate a vehicle. More significantly, according to the district court, tire fact Bicknell originally faced felony charges that were reduced to misdemeanors when he agreed to the diversion meant that “any rational trier of facts would consider defendant’s 'admission’ that he was driving under the influence of drugs with a jaundiced eye.”
Third, the district court focused on Bicknell’s deposition testimony regarding his posttreatment realization that he was probably impaired at tire time of the accident. This statement, tire district court concluded, was “sufficiently qualified that, either standing alone or in context with all other evidence, it falls short of the quality necessary to constitute clear and convincing evidence that defendant was under the influence of drugs that rendered him incapable of safely operating his vehicle at the time of the accident.”
These conclusions were followed by the statements on which the majority focuses. As quoted above, in these statements the district court noted that Adamson established Bicknell’s use of drugs at least 4 hours before the accident. She could not, however, according to the district court, establish that the use of drugs impaired Bicknell’s ability to safely operate his vehicle. Having reviewed the *897circumstantial evidence on which Adamson had relied and the witness5 testimony, the district court focused on potential scientific evidence and noted that Adamson had no evidence of the amount of drugs in Bicknell’s system. Without either scientific or persuasive circumstantial evidence, Adamson was left, the district court concluded, with nothing “of evidentiary value to demonstrate that the quantity of drugs in defendant’s system was sufficient to affect defendant’s ability to operate a motor vehicle.”
Contrary to the majority’s conclusion, these statements do not mean the district court required Adamson to present evidence that the level of drugs exceeded a specific amount; rather, the district court systematically examined the evidence for proof of impairment. By noting there was no scientific evidence, the district court was merely checking off yet another way—at least the fourth by my count—in which the evidence failed to clearly and convincingly prove Bicknell was impaired. If Bicknell was not impaired, there could be no basis for him to have a reason to believe his driving would injure another; he could not have acted with a realization of the imminence of danger or with reckless disregard or complete indifference to the probable consequences of the act as required by the wantonness test stated in Reeves v. Carlson, 266 Kan. 310, 313-14, 969 P.2d 252 (1998); see Frazier v. Cities Service Oil Co., 159 Kan. 655, 666, 157 P.2d 822 (1945).
The district court’s ruling, in my view, fully complied with the majority’s initial summary of the Reeves wantonness test and the majority’s direction to the district court to focus on “the act Bick-nell allegedly performed, i.e., his choice to drive under circumstances that would likely cause a collision.” Adamson, slip op. at 13. This directive essentially asks the district court to look at the circumstances before the accident and weigh the probability that a jury would find the driver was impaired and that the driver was aware that his or her impaired driving would put others at risk. The district court already undertook this prospective examination and found the evidence wanting in this case, concluding it was not probable a jury would find that Bicknell was impaired to the point of being incapable of safely operating a vehicle.
*898The majority later directs the district court on remand to engage in a retrospective analysis by considering
“the deposition testimony that the crash occurred on a clear day, Bicknell’s apparent inability to control his vehicle to avoid rear-ending Adamson’s car, his on-scene admission to the trooper that the accident was his fault, the medical test results indicating that both marijuana and cocaine were present in Bicknell’s system at the time of the accident, and the investigating trooper’s conclusion drugs contributed to the crash and his report that drugs were found in Bicknell’s vehicle. The district court should also consider Bicknell’s postcrash deposition testimony, which includes his statement that only in retrospect did he believe his driving under the influence contributed to the crash. Finally, the district court should consider Bicknell’s admission that his eyes were off the road before the crash, that he saw Adamson’s car ‘quite a ways’ ahead, and that eyewitnesses observed him driving at a high rate of speed and zigzagging in and out of traffic before the accident.” Adamson, slip op. at 17.
Only the last sentence regarding BicknelFs admission suggests prospective factors that might have indicated to Bicknell that he was impaired and that his driving while impaired created an imminent danger. In all other respects, these considerations retrospectively focus on the cause of the accident. Yet, the majority had earlier stated that the district court erred by “looking for evidence that the drug use caused the accident. This analysis sets the bar too high.” Adamson, slip op. at 13. These conflicting directions leave the district court with a difficult and inconsistent task on remand and also underscore the shifting focus and inconsistency of the majority’s analysis.
The district court applied the correct legal standard—the wantonness test as initially stated by the majority—when the court examined the evidence regarding whether Bicknell drove while impaired to the point of being unable to safely drive a vehicle. Consequently, in this appeal, this court’s task should be to review the district court’s conclusion that the evidence was not sufficiently clear and convincing to make it probable that a jury would return a verdict for punitive damages. The standard for that review is the traditional abuse of discretion test as stated in Fusaro v. First Family Mtg. Corp., 257 Kan. 794, 804, 897 P.2d 123 (1995). Under that test, a district court abuses its discretion when judicial action is arbitrary, fanciful or unreasonable, which is another way of saying *899that discretion is abused when no reasonable person would take the view adopted by the trial court. See State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012). This test is not whether reasonable people would disagree with the district court’s decision or even whether we are firmly convinced that most reasonable people would disagree with the decision. Indeed, as long as another reasonable person would agree with the district court, we must affirm, even if we personally disagree with the district court. Applying this standard, I cannot say that the district judge is the only reasonable person who would have concluded that Adamson did not meet her burden to establish clear and convincing evidence of wanton conduct to support the probability of a punitive damages award.
Consequently, I would affirm the district court’s decision to deny Adamson’s motion to amend to add a claim for punitive damages.
Beier and Johnson, JJ., join in the foregoing concurring and dissenting opinion.